                Case 20-10343-LSS                Doc 1828         Filed 12/11/20          Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                              Jointly Administered
                           Debtors.
                                                              RE: 1598

         CERTIFICATE OF NO OBJECTION REGARDING DEBTORS’ MOTION
         FOR ENTRY OF AN ORDER (I) APPROVING WORLEY SETTLEMENT
          AGREEMENT AND (II) LIFTING THE AUTOMATIC STAY, TO THE
           EXTENT NECESSARY, TO PERMIT PAYMENT OF SETTLEMENT
                    AMOUNT BY APPLICABLE INSURANCE

                  The undersigned hereby certifies that, as of the date hereof, all responsive pleadings

to the Debtors’ Motion for Entry of an Order (I) Approving Worley Settlement Agreement and (II)

Lifting the Automatic Stay, to the Extent Necessary, to Permit Payment of Settlement Amount by

Applicable Insurance (D.I. 1598) (the “Motion”), filed on October 28, 2020, have been withdrawn.

                  The undersigned further certifies that Morris, Nichols, Arsht & Tunnell LLP has

caused a review of the Court’s docket in these cases and that no other answer, objection or other

responsive pleading to the Motion appears thereon. Pursuant to the notice of Motion, objections to

the Motion were to be filed and served no later than November 12, 2020, at 4:00 p.m. (EST).

                  WHEREFORE, the Debtors respectfully request that the order attached to the Motion

be entered at the earliest convenience of the Court.




1
         The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
         address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
            Case 20-10343-LSS   Doc 1828      Filed 12/11/20   Page 2 of 2




Dated: December 11, 2020            MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                    /s/ Eric W. Moats
                                    Derek C. Abbott (No. 3376)
                                    Andrew R. Remming (No. 5120)
                                    Eric W. Moats (No. 6441)
                                    Paige N. Topper (No. 6470)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Email: dabbott@mnat.com
                                    aremming@mnat.com
                                    emoats@mnat.com
                                    ptopper@mnat.com

                                    – and –

                                    WHITE & CASE LLP
                                    Jessica C. K. Boelter (admitted pro hac vice)
                                    1221 Avenue of the Americas
                                    New York, New York 10020
                                    Telephone: (212) 819-8200
                                    Email: jessica.boelter@whitecase.com

                                    – and –

                                    WHITE & CASE LLP
                                    Michael C. Andolina (admitted pro hac vice)
                                    Matthew E. Linder (admitted pro hac vice)
                                    111 South Wacker Drive
                                    Chicago, Illinois 60606
                                    Telephone: (212) 881-5400
                                    Email: mandolina@whitecase.com
                                           mlinder@whitecase.com

                                    Counsel for the Debtors and Debtors in Possession




                                       2
